MORROW, P. J.
The offense is theft; punishment fixed at confinement in the penitentiary for a period of three years.
The appellant was a guest in the house of Cal Lewis. Lewis possessed a sum of money amounting to about $100. The two (appellant and Lewis) slept' on the floor in the latter’s house. Lewis arose early in the morning and made coffee. Before going he put $2.50 into a sack which contained the money. After the appellant had left, Lewis noticed a copper upon the floor, and when he looked for the sack of money it was gone. Officers were notified, and the appellant was arrested. He confessed to the theft. Through his statement and with his aid the sack with part of the money was found hidden where he claimed to have placed it. According to Lewis, the appellant appeared and requested the privilege of spending the night. Lewis consented, but stated that there was no bed to sleep upon. Lewis testified that he did not know *561exactly the amount of money in the sack: that he knew there were $85 in it; that he put some other money in it afterwards which he thought brought the amount up to about $100. Both of the items of testimony mentioned were received over the appellant’s objection, as shownt by the bills of exception. The evidence before the jury is quite sufficient to support the verdict.
The judgment is affirmed.